Citation Nr: 0019828	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcer disease as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from December 1945 to May 
1947.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
duodenal ulcer as a result of exposure to ionizing radiation. 

In correspondence dated in January 1997, as well as at a 
hearing held in June 2000, the veteran raised the issue of 
entitlement to service connection for skin cancer as a result 
of exposure to ionizing radiation.  The veteran has also 
claimed that his two grandchildren and daughter suffer from 
disorders which are related to his radiation exposure.  As 
these matters have not been procedurally developed for 
appellate review, the Board refers them back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An October 1991 Board decision denied service connection 
for a duodenal ulcer, claimed as due to exposure to ionizing 
radiation.

2.  The evidence associated with the claims file subsequent 
to the October 1991 Board decision does not tend to establish 
that the veteran's duodenal ulcer constitutes a radiogenic 
disease as defined by VA regulation, nor does it show that 
this condition is related to his period of service. 


CONCLUSIONS OF LAW

1.  An October 1991 Board decision which denied service 
connection for a duodenal ulcer is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the October 1991 Board 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for any disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 1991 & 2000); 38 C.F.R. § 
3.303 (1999).  Certain chronic diseases, including duodenal 
ulcers, may be presumed to have been incurred in service if 
manifest to a compensable degree (10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the 
difficult burden of tracing causation to a condition or event 
during service."  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) (West 
1991 & Supp. 2000) and 38 C.F.R. § 3.309(d)(3) (1999).  In 
applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The 
diseases referred to in this regulation do not include 
duodenal or peptic ulcer disease.  Id.  

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found within 
certain specified time periods after service in an ionizing 
radiation exposed veteran may also be service connected if 
the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  Specifically, 38 C.F.R. § 3.311 
establishes a series of chronological obligations upon both 
parties.  Hilkert v. West, 12 Vet. App. 145 (1999); see also 
Wandel v. West, 11 Vet. App. 200.  First, the claimant must 
establish that the veteran has a radiogenic disease.  See 38 
C.F.R. §3.311(b)(2).  This disease must manifest within a 
certain time period.  See 38 C.F.R. § 3.311(b)(5).  Once a 
claimant has established a diagnosis of a radiogenic disease 
within the specified period and claims that the disease is 
related to his radiation exposure while in service, VA must 
then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1); see 
Wandel, supra.  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b); 
Ramey and Wandel, both supra.  When such a claim is forwarded 
for review, the Under Secretary for Benefits shall consider 
the claim with reference to 38 C.F.R. § 3.311(e) and may 
request an advisory medical opinion from the Under Secretary 
of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely 
as not" that the disease resulted from in-service radiation 
exposure or whether, under § 3.311(c)(1)(ii), there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  "Radiogenic diseases" under this 
regulation include the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer and 
parathyroid adenoma.  38 C.F.R. § 3.311(b).  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
which supports that finding.  38 C.F.R. § 3.311(b)(4).  
"Radiogenic diseases" under this regulation do not include 
duodenal or peptic ulcer disease.  38 C.F.R. § 3.311(b)(4).

In this case, a Board decision rendered in October 1991 
denied the veteran's claim for service connection for a 
duodenal ulcer, claimed as due to exposure to ionizing 
radiation.  That decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (all Board decisions are final on 
the date stamped on the face of the decision, unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply.)  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The October 1991 Board decision is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical records; private medical employment 
records dated from 1954 to 1957; private outpatient clinical 
records dated from 1972 to 1989; private treatment records 
and letters from Gregory L. Salzman, M.D., dated in 1989 and 
1990; a December 1990 letter from Leslie M. Baker, M.D.; a 
March 1991 letter from G. T. Bowen, M.D.; and various written 
statements by the veteran in support of his claim.  These 
records essentially show that the veteran suffered from a 
duodenal ulcer which was first diagnosed in the mid-1950's, 
approximately eight years after his separation from service.  
The Board determined that the preponderance of the evidence 
was against a finding that the veteran's duodenal ulcer was 
incurred in service.  The Board noted that duodenal ulcer was 
not recognized as a radiogenic disease as defined by VA 
regulation, thereby precluding presumptive service connection 
under 38 C.F.R. § 3.311.  The Board also denied the claim 
under a direct theory of service connection because the 
condition was first diagnosed many years after service.  

The evidence that must be considered in determining whether 
the claim may be reopened based on new and material evidence 
is that added to the record since the October 1991 Board 
decision.  Since that decision, the veteran submitted 
photocopies of letters from private physicians which had 
already been considered by the Board in October 1991.  In 
this respect, the veteran submitted an October 1990 letter 
from Dr. Salzman, a December 1990 letter from Dr. Baker, and 
a March 1991 letter from Dr. Bowen.  Since each of these 
letters are merely duplicates of letters which had already 
been associated with the veteran's claims file at the time of 
the October 1991 Board decision, they are cumulative and 
cannot be considered new.  See 38 C.F.R. § 3.156.  The Board, 
therefore, need not determine whether these letters are 
material. 

A report from the Defense Threat Reduction Agency indicates 
that the veteran was a participant in OPERATION CROSSROADS in 
July 1946 while onboard the U.S.S. ROCKINGHAM.  A radiation 
dose estimate revealed that the veteran was exposed to gamma 
radiation at a level of 0.9 rem.  The internal dose summary 
showed that the veteran's committed dose equivalent to all 
organs was 0 rem, while the skin dose summary was 3.0 rem.  
The Board finds this report to be new, as it was not 
associated with the claims file at the time of the October 
1991 Board decision.  However, this report does not include 
medical data or a medical opinion indicating that the 
veteran's duodenal ulcer constitutes a radiogenic disease as 
listed in VA regulations.  This report also makes no mention 
of the etiology of this condition.  It thus follows that this 
report is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge, 155 
F.3d at 1356, 1359, citing 38 C.F.R. § 3.156(a).  Therefore, 
this report is not considered probative of the central issue 
of whether the veteran's duodenal ulcer was incurred in 
service, or during an applicable presumptive period, which 
was the basis for the Board's denial in October 1991.  See 
38 C.F.R. § 3.156.

Additional evidence from various private physicians has been 
associated with the record since the October 1991 Board 
decision.  In a December 1956 letter from Dr. H. C. Boehner's 
office, it was noted that the veteran was to be admitted to 
Christ Hospital in January 1957 for surgery.  Dr. Bailey also 
submitted letters dated in January and August 1986 in which 
he discussed the veteran's orthopedic problems, while making 
reference to the veteran's history of peptic ulcer disease 
and radiation exposure.  Private outpatient treatment reports 
dated from 1962 to 1995 are also of record, some of which 
refer to the veteran's gastrointestinal problems.  While most 
of these reports are new, none include a medical opinion as 
to the etiology of the veteran's duodenal ulcer.  As such, 
these reports are not probative of the issue concerning 
whether this condition was incurred as a result of service 
and, therefore, cannot be deemed material.  See 38 C.F.R. 
§ 3.156.

The veteran submitted VA outpatient treatment reports dated 
from 1995 through 1997, as well as a July 1995 VA examination 
report.  These reports mention the veteran's history of 
radiation exposure and show treatment for gastroesophageal 
reflux disease.  The July 1995 examination report also lists 
a diagnosis of "status post operative gastric resection for 
ulcer disease."  Again, however, none of these reports 
includes a medical opinion relating the veteran's 
gastrointestinal problems to his period of active service, to 
include radiation exposure therein.  These reports also 
contain no medical evidence which identifies the veteran's 
ulcers as a radiogenic disease.  Accordingly, they are not 
material.  See 38 C.F.R. § 3.156.

Two letters from Jeffrey T. Lekson, M.D., have also been 
submitted.  In a May 1997 letter, Dr. Lekson mentioned that 
the veteran's medical conditions, to include hypertension, 
gastroesophageal reflux disease, arthritis, colon polyps, and 
benign prostatic hypertrophy, were relatively common.  In an 
addendum letter dated in October 1999, Dr. Lekson stated that 
he could not say the veteran's radiation did not impact the 
veteran's personal and family health conditions.  The Board 
finds that these letters are insufficient to reopen the 
veteran's claim for service connection for a duodenal ulcer.  
Although new, neither letter includes a medical opinion by 
Dr. Lekson that the veteran's duodenal ulcer had its onset in 
service, or during the one-year presumptive period.  Dr. 
Lekson also did not indicate that this condition resulted 
from radiation exposure in service.  While Dr. Lekson 
commented that he could not say that the veteran's radiation 
did not impact the veteran's personal and family health 
conditions, he did not state that it did.  Moreover, this 
statement does not identify the medical condition as duodenal 
ulcer.  Under these circumstances, neither of these letters 
is material to this claim. 

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
presented at a hearing before the undersigned Member of the 
Board in June 2000.  The Board finds, however, that these 
statements cannot be deemed material as defined under 
38 C.F.R. § 3.156.  As discussed above, evidence is probative 
when it tends to prove, or actually proves, an issue.  See 
Routen, 10 Vet. App. at 186, citing Black's Law Dictionary 
1203 (6th ed. 1990).  To be material, the evidence also 
should be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  These lay statements fail to meet both of these 
tests.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or presence of ulcer disease.  Therefore, these 
statements, unsupported by medical evidence, are neither 
probative to the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

As a whole, the evidence received since the Board's October 
1991 decision, when viewed either alone or in light of all of 
the evidence of record, does not tend to show that the 
veteran's current duodenal ulcer is related to his period of 
active military service, to include radiation exposure 
therein.  Therefore, it follows that new and material 
evidence has not been submitted subsequent to the October 
1991 Board decision to reopen the claim of entitlement to 
service connection for duodenal ulcer.  Because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine may not be applied in this 
case.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's current duodenal ulcer is 
related to service, or constitutes a radiogenic disease as 
defined under VA regulation, the Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to reopen his claim for service connection for this 
disability.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 


ORDER

New and material evidence not having been submitted, the 
claim for service connection for ulcer disease as a result of 
exposure to ionizing radiation is not reopened; the appeal is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

